      Case 4:19-cr-06063-SMJ   ECF No. 116     filed 08/12/20   PageID.650 Page 1 of 3




1    Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
2    21 N Cascade St
     Kennewick, WA 99336
3    Telephone: (509) 586-3091

4    Attorney for Defendant

5

6                          United States District Court
                         Eastern District of Washington
7                     Before the Hon. Salvador Mendoza Jr.

8    United States of America,
                                               No. 4:19-CR-06063-SMJ-1
9                                 Plaintiff,

10   v.                                        Motion for Leave of Court to
                                               Withdraw as Counsel and
11   Monica Pesina,                            Notice of Intent to Withdraw

12                             Defendant. August 26, 2020 at 6:00 PM
                                          Without oral argument
13

14
     TO: The Clerk of the Court and all parties of record:
15
          COMES NOW, Adam Pechtel, counsel for Defendant and asks the
16
     Court to authorize his withdrawal as counsel for Defendant.
17
          On November 8, 2019, Mr. Pechtel was appointed by the Court
18
     to represent Defendant Monica Pesina under the Criminal Justice
19
     Act (CJA), 18 U.S.C. § 3006A. Defendant Pesina has confirmed that
20

     Motion for Leave of Court to
     Withdraw as Counsel - 1
      Case 4:19-cr-06063-SMJ   ECF No. 116    filed 08/12/20   PageID.651 Page 2 of 3




1    she wishes to terminate Mr. Pechtel’s representation at this time

2    based on a breakdown in the attorney-client relationship.

3    Therefore, Mr. Pechtel seeks the Court’s approval of his withdrawal.

4      Mr. Pechtel provides notice that his withdrawal is effective upon

5    the Court granting the instant motion.

6    A proposed order is filed herewith.

7    Dated: August 12, 2020                  Respectfully Submitted,

8                                            s/Adam R. Pechtel
                                             Adam R. Pechtel/ WSBA #43743
9                                            Attorney for Defendant
                                             Pechtel Law PLLC
10                                           21 N Cascade St
                                             Kennewick, WA 99336
11                                           Telephone: (509) 586-3091
                                             Email: adam@pechtellaw.com
12

13

14

15

16

17

18

19

20

     Motion for Leave of Court to
     Withdraw as Counsel - 2
      Case 4:19-cr-06063-SMJ   ECF No. 116   filed 08/12/20   PageID.652 Page 3 of 3




1                              SERVICE CERTIFICATE

2    I certify that August 12, 2020, I electronically filed the foregoing

3    with the District Court Clerk using the CM/ECF System, which will

4    send notification of such filing to the following:

5

6    Stephanie A. Van Marter, Attorney for Plaintiff

7

8                                        s/Adam R. Pechtel
                                         Adam R. Pechtel/ WSBA #43743
9                                        Pechtel Law PLLC
                                         21 N Cascade St
10                                       Kennewick, WA 99336
                                         Telephone: (509) 586-3091
11                                       Email: adam@pechtellaw.com

12

13

14

15

16

17

18

19

20

     Motion for Leave of Court to
     Withdraw as Counsel - 3
